Exhibit 1.1 J.B. HUNT TRANSPORT SERVICES, INC. $250,000,000 2.400% Senior Notes due 2019 $250,000,000 3.850% Senior Notes due 2024 UNDERWRITING AGREEMENT March 3, 2014 J.P. Morgan Securities LLC 383 Madison Avenue New York, New York 10179 Goldman, Sachs & Co. 200 West Street New York, New York 10282 Morgan Stanley & Co. LLC 1585 Broadway New York, New York 10036 As Representatives of the Several Underwriters Ladies and Gentlemen: J.B. Hunt Transport Services, Inc., an Arkansas corporation (the “Company”), proposes to issue and sell to the several underwriters (the “Underwriters”) named in ScheduleI hereto for whom you are acting as representatives (the “Representatives”) $250,000,000 aggregate principal amount of its 2.400% Senior Notes due 2019 (the “2019 Notes”) and $250,000,000 aggregate principal amount of its 3.850% Senior Notes due 2024 (the “2024 Notes” and together with the 2019 Notes, the “Notes”). The respective principal amounts of the Notes of each series to be so purchased by the several Underwriters are set forth opposite their names in ScheduleI hereto. The 2019 Notes are to be issued under an indenture (the “Base Indenture”), dated as of September 20, 2010, as amended and supplemented, as supplemented by a supplemental indenture, to be dated March 6, 2014 (the “2019 Notes Supplemental Indenture”) and the 2024 Notes are to be issued under the Base Indenture, as supplemented by a supplemental indenture, to be March 6, 2014 (the “2024 Notes Supplemental Indenture” and, together with the 2019 Notes Supplemental Indenture and the Base Indenture, the “Indenture”) in each case by and among the Company, J.B. Hunt Transport, Inc., as guarantor (the “Guarantor”), and U.S. Bank National Association, as trustee (the “Trustee”). The Notes will be guaranteed on an unsecured senior basis by the Guarantor (the “Guarantees”). The term “Notes,” when used herein, includes the Guarantees where applicable. 1 As the Representatives, you have advised the Company (a)that you are authorized to enter into this Agreement on behalf of the several Underwriters, and (b)that the several Underwriters are willing, acting severally and not jointly, to purchase the principal amount of Notes set forth opposite their respective names in ScheduleI. In consideration of the mutual agreements contained herein and of the interests of the parties in the transactions contemplated hereby, the parties hereto agree as follows: 1.
